Case 1:18-bk-10973     Doc 107      Filed 10/30/19 Entered 10/30/19 12:27:26        Desc Main
                                   Document      Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF RHODE ISLAND

 In re:

              MICHAEL T. OWEN, SR.                                       BK-18-10973
              DEBORAH A. OWEN                                            CHAPTER 13
                              Debtors

              AMENDMENT TO ORDER CONFIRMING CHAPTER 13 PLAN

       The    Debtors        filed    a     Chapter    13     Plan   (The      “Plan”)    on

 December 26, 2018, and that Plan was confirmed by Order of this

 Court dated February 22, 2019. The debtors filed a Motion to

 Amend Chapter 13 Plan on September 17, 2019, and the Motion was

 approved     by     Order    of     this    Court     on    October     21,    2019.     The

 Confirmation        Order    entered       February        22,   2019   is    amended    as

 follows:

       1.    In addition to Plan payments made year to date, the

 Debtors     shall    pay     to   the    Office      of    the   Standing     Chapter    13

 Trustee,     P.O.     Box    2561,       Providence,        RI   02906,      the   sum   of

 $5,978.00 per month for the months of October 2019 up to and

 including February 2022 and then $6,528.00 per month for the

 months of March 2022 up to and including June 2023.

       2.    All other terms of the Order Confirming Plan entered on

 February 22, 2019 will remain in effect.



                                             ____________________________
                                             Diane Finkle
                                             United States Bankruptcy Judge
                                             Date: 10/30/2019
Case 1:18-bk-10973   Doc 107    Filed 10/30/19 Entered 10/30/19 12:27:26   Desc Main
                               Document      Page 2 of 2



                                  CERTIFICATION

      I hereby certify that a copy of the within Amendment                      to
 Order Confirming Chapter 13 Plan was mailed, postage prepaid,                  to
 Mr. & Mrs. Michael Owen, Sr., 44 Raven Circle, Cranston,                       RI
 02921 and electronically mailed to Janet Goldman, Esq.                         at
 jgoldmanlawri@jggoldman.com on October 22, 2019.


                                       /s/Martha Hunt
